DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/24/2022 in response to Office Action (non-final rejection) mailed 3/29/2022.
Claims 2-13 were previously pending. With Applicant’s filing of 6/24/2022 Claims 2 and 8-13 are amended, and Claims 3-7 are as previously presented. Presently Claims 2-13 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 2-7 were previously rejected under 35 USC 112(a) as filing to comply with the written description requirement. In light of Applicant’s amendment, these rejections are withdrawn.
Claims 8-13 were previously rejected under 35 USC 112(a) as filing to comply with the written description requirement. In light of Applicant’s amendment, these rejections are withdrawn.
Claims 2-7 were previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment, these rejections are withdrawn.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 2 is allowable because the recited claim limitations for forming a layer of a first material about the wire reinforcing layer, forming an outer layer of a second material about the layer of the first material, the first material is hyperelastic relative to the second material, and bonding the second material to the first material such that the wire reinforcing layer becomes fully embedded in the first material, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 3-7 are allowable as depending from an allowable base claim.
Independent Claim 8 is allowable because the recited claim limitations for a plait matrix layer including a wire reinforcement fully embedded in a first material, and the first material is hyperelastic relative to the second material, when taken with the claim as a whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 9-13 are allowable as depending from an allowable base claim.
Close prior art reference Coxum (US 5,906,605, here made of record) discloses a method for producing a torquable guiding catheter comprising a flexible elongate braided shaft assembly that is provided with proximal and distal extremities with a lumen extending between the extremities. A liner is slid over a mandrel and an inner shaft tubing is slid over the liner, and the inner shaft tubing may comprise a first material. The assembly is heat-bonded and cooled. A braided wire mesh comprising a wire is then braided over the inner shaft tubing assembly, thus forming a wire reinforcing layer. An outer shaft tubing is formed of the same material as the inner shaft tubing but of a higher durometer and is then slid over the outside of the braid and extends over the entire length of the mandrel. Thereafter a shrink tube is slid over the outer shaft tubing to enclose the same and the assembly is passed through a hot die to cause the shrink tubing to compress the entire assembly and to permit sufficient heat to be applied to the assembly so that outer shaft tubing may flow between small cracks in the braid pattern (thus the outer shaft tubing material is matrix material) and bond to the inner shaft tubing assembly without the shrink tubing becoming a part of the laminated assembly. Coxum does not disclose the claim limitations recited above.
Close prior art reference Imran et al. (US 5,478,330, here made of record) disclose a method of forming a catheter shaft, the steps including forming an inner layer of a first melt-processable polymer material, and forming a plait matrix layer about at least a portion of the inner layer, the plait matrix layer portion including a braided wire mesh embedded within a second melt-processable polymer material (matrix material), wherein the second material in the plait matrix layer portion has a lower flexural modulus and a higher yield strain than the first material, and wherein at least one of the first material and the second material includes a particulate radiopaque filler material. Imran et al. fail to disclose the plait matrix layer extends continuously along a length of the first melt-processable polymer layer. The plait matrix layer of Imran et al. is only a portion of the length of the catheter shaft, and thus does not extend continuously. Imran et al. do not disclose the claim limitations recited above. 
Close prior art reference of record Wilkowske et al. (US 2006/0151923 A1, here made of record) discloses a method of manufacturing a flexible tubular body for catheter device, the method comprises pre-extruding an inner layer of the body then pulling the inner layer over a mandrel and tightening the layer down, thus forming the inner layer. A cylindrical wire braid is woven or pulled over the inner layer and tightened down, then the inner layer and wire braid are encased in an outer polymer layer (matrix material), thus forming the plait matrix layer. The shaft comprises a plurality of segments with the plait matrix layer with wire reinforcement extending along at least one length. Wilkowske does not disclose the claim limitations recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754